

INDEPENDENT CONTRACTOR SERVICES AGREEMENT


July 6, 2016


The following Independent Contractor Services Agreement (“Agreement”) is entered
into by and between Andrew J. Pease ("Contractor") and QuickLogic Corporation
(“Client”), as of the date set forth above.


1.    Services. Contractor agrees to render the following consulting services
("Services") to Client: advice and counsel to the Company and its executive
officers as requested by the Company’s Board of Directors and/or its Chief
Executive Officer, or any other management or business assistance services
requested by the Company’s Board of Directors and/or its Chief Executive
Officer. All Services will be provided by Contractor in a professional and
timely manner to the full satisfaction of the Company. Contractor shall
determine the manner and means by which Contractor will provide the Services to
Client. Contractor shall submit to Client, at reasonable times or as requested
by Client, in electronic, written, or other tangible form, any deliverables or
results of Contractor's work under this Agreement ("Results”). Contractor shall
provide status/progress reports at reasonable times, or when requested by
Client, to Client’s Chief Executive Officer or Chairman, who shall be
Contractor’ point of contact at Client with respect to the Services. Contractor
shall provide any tools, equipment, and/or facilities necessary to perform the
Services.


2.    Compensation. Contractor shall be compensated for the Services as follows:


(a)
Contractor will be paid a monthly consulting fee of $22,917.00 for the Services.
Contractor will submit a monthly invoice for this fee (by email to Tracy Ledesma
at tledesma@quicklogic.com) before the 30th of each month, which invoice will be
paid by the Company within seven (7) days following receipt, and will not be
subject to any tax withholding; and



(b)
Contractor will be reimbursed by the Company for his (and his eligible
dependents’) COBRA premiums actually paid for continued group health insurance
coverage during the period from August 1, 2016-July 31, 2017. Contractor will
include the amount of any such premiums actually paid by Contractor during the
month on the monthly invoice described in (a), and the amount of such premiums
will be included in the payment for that invoice.



Client will reimburse Contractor for any pre-approved travel or other
costs/expenses reasonably and necessarily incurred by Contractor in the course
of performing the Services (pre-approval to be obtained in writing or by email
from Client’s Chief Executive Officer). Contractor will submit any expense
reimbursement requests for each month on the monthly invoice described in (a),
along with supporting documentation in accordance with Client’s expense
reimbursement policies. Contractor's sole compensation for the Services shall be
as described in this Section 2.




--------------------------------------------------------------------------------






3.    Client Intellectual Property. In consideration of the compensation
described in this Agreement, Contractor and Contractor’s employees and agents
shall grant, license, release, and/or assign to Client, all right, title, and
interest in and to all copyrights, patents, trade secrets, developments,
inventions, or any other intellectual property that is created in the course of
the Services. All copyrights, patents, trade secrets, developments, inventions,
and/or any other intellectual property that is created in the course of the
Services shall be the sole and exclusive property of Client, and Contractor
shall turn over any such intellectual property to Client immediately upon
request or upon the termination of this Agreement for any reason. Upon Client’s
request, Contractor will execute and return to Client any documents necessary to
enable Client to protect its rights, title, and/or interest in and to any of the
intellectual property described in this section.


4.    Confidentiality and Return of Materials. Contractor agrees to hold in
confidence and not to use, or disclose to any third party, any confidential or
other information provided to him by the Company, including, without limitation,
any information related to the Services, except as reasonably necessary to
perform the Services. Upon the termination of this Agreement for any reason, or
upon Client’s request, Contractor will promptly return to Client all materials
(whether in paper, electronic, or other format, and all copies thereof) that
Contractor was provided by the Company, or that Contractor created or acquired
in the course of performing the Services, including, without limitation, the
records described in Section 5.


5.    Records of Work. Contractor agrees to keep and maintain adequate and
current written records of all work product (in the form of notes, memoranda,
reports, or as otherwise requested by Client) created in the performance of the
Services, which records shall be available to and remain the sole property of
Client at all times.


6.    Other Services. During the term of this Agreement, Contractor may perform
work or services for other persons or entities (as an independent contractor,
employee, or otherwise) so long as (a) such persons/entities are not in
competition with Client, and (b) the performance of such work or services does
not interfere in any way with Contractor’s performance of the Services or
Contractor’s obligations under this Agreement.


7.    No Conflicting Obligations. Contractor represents and warrants that
Contractor has no other agreements with, or obligations to, any former employers
or other third parties that may interfere or conflict with (a) any of
Contractor’s obligations under this Agreement, or (b) Contractor’s performance
of the Services. Contractor agrees that Contractor will not, at any time during
the term of this Agreement, breach any obligation that Contractor has to any
former employer or other third party. Any Services or work product provided by
Contractor to Client shall not infringe on any copyright, trademark, patent,
trade name, or other intellectual property right belonging to any other person
or entity. Contractor acknowledges and agrees that any breach of this Section 7
by Contractor shall be a material breach of this Agreement.






--------------------------------------------------------------------------------




8.    Term and Termination. The term of this Agreement, and the performance of
the Services, shall begin on August 1, 2016, and will continue until July 31,
2017. This Agreement will terminate on July 31, 2017, unless the parties agree
in writing to extend its term beyond that date. If either party is in material
breach of this Agreement, the other party may terminate this Agreement
immediately upon written notice to the breaching party, and the non-breaching
party shall have no further obligations or liabilities under this Agreement.
Upon any termination of this Agreement, and subject to Contractor’s compliance
with all of Contractor’s obligations under this Agreement, Client shall pay all
payments due under this Agreement for Services actually and properly performed
by Contractor.


9.    Independent Contractor Status. Contractor’s relationship with Client is as
an independent contractor. As such, Contractor has no authority to act on behalf
of or to enter into any contract, incur any liability, or make any
representation on behalf of Client. Nothing contained in this Agreement shall be
construed or applied to create a partnership, joint venture, or employment
relationship. None of the payments to Contractor under this Agreement will be
subject to any tax withholding, and all such payments will be reported to the
appropriate taxing authorities on a Form-1099 basis. Contractor will be
responsible for the payment of his/her/its federal, state and local taxes
payable with respect to all amounts paid to Contractor under this Agreement,
including without limitation and to the extent legally required of Contractor,
any unemployment insurance tax, federal, state, and/or foreign income or excise
taxes, federal Social Security (FICA) payments, and disability insurance taxes.
Contractor shall make all payments of such taxes when the same become due and
payable with respect to any compensation paid pursuant to this Agreement.
Contractor is not an employee of Client, and as such, is not entitled to any
employment rights or benefits from Client, including, without limitation, wages,
overtime pay, workers' compensation insurance, disability insurance, retirement
or 401(k) plan benefits, medical reimbursement or other fringe benefits plans,
unemployment compensation, meal or rest breaks, or vacation or sick pay.
Contractor has or will procure worker’s compensation and any other insurance as
required by law.


10.    Licenses and Permits. Contractor is responsible for and possesses, or
will timely obtain, all necessary licenses or permits to perform the Services
for Client under this Agreement. Contractor shall comply with all applicable
federal, state, and local laws in performing the Services.


11.    Indemnification. Contractor shall defend, indemnify, and hold harmless
Client, its subsidiaries, affiliates, customers, clients, agents, officers,
directors, employees, and partners from and against any and all claims, actions,
losses, liabilities, damages, costs, or expenses (including reasonable
attorneys' fees) that are based upon or arise out of (a) any acts or omissions
by Contractor, or (b) Contractor’s breach of any warranty, representation, or
other provision of this Agreement.


12.    Non-Solicitation: Contractor agrees that during the term of this
Agreement and for a period of one year thereafter, Contractor will not, on
behalf of Contractor or any




--------------------------------------------------------------------------------




other person or entity, solicit any employee of Client to terminate his/her
employment with Client.


13.    Governing Law/Venue. This Agreement shall be interpreted in accordance
with the laws of the State of California. Any litigation between the parties,
including, without limitation, any litigation that is based upon or arises out
of this Agreement, shall be filed only in an appropriate superior or federal
court located in Alameda County, California. Contractor and Client hereby agree
that they are and shall be subject to the exclusive personal jurisdiction of
such courts.


14.    Assignment. Contractor may not assign any of Contractor’s rights or
obligations under this Agreement.


15.    Entire Agreement/Modification. This Agreement contains the entire
agreement of the parties regarding its subject matter, and it supersedes all
previous agreements, negotiations, proposals, and understandings of the parties,
which are of no further force or legal effect. This Agreement can only be
modified by a subsequent written agreement executed by Contractor and an
authorized officer of Client.


16.    Counterparts and Delivery. This Agreement may be executed by the parties
separately in counterparts, and facsimile or electronic (PDF) copies of the
separately-executed Agreement shall, upon exchange by delivery, facsimile, or
PDF/email between the parties or their counsel, have the same force and effect
as if a mutually-signed, single original agreement had been executed.


IN WITNESS WHEREOF, the parties have agreed to and executed this Independent
Contractor Services Agreement as of the date set forth above.




CONTRACTOR




By: /s/ Andrew J. Pease
Andrew J. Pease    


 
QuickLogic Corporation




By: /s/ E. Thomas Hart
E. Thomas Hart
Its: Chairman of the Board


